 

Exhibit 10.1

 



PROMISSORY NOTE

  



US$50,000 November 26, 2014



 

All references in this Note to monies are to U.S. Dollars

 

1.    Promise to Pay. In exchange for the sum of $50,000 which CELL SOURCE INC.,
a Nevada Corporation (“Maker”) received from Itamar Shimrat (“Holder”) on the
date hereof, Maker promises to pay as set forth in this Promissory Note (“Note”)
Holder, the principal sum of $50,000 (the "Principal Amount").

 

2.     Payment. All amounts payable here under shall be paid in lawful money of
the United States by certified check or wire transfer. Maker may repay all or
any portion of the unpaid principal amount of this Note without any premium or
penalty. The unpaid principal and accrued interest under this Note shall become
all due and payable on May 26, 2015 (the “Maturity Date”). This Note shall bear
interest at the rate of 6% per annum.

 

3.     Notices. Any demand, notice or other communication to be given in
connection with this Note shall be given in writing and shall be given by
personal delivery, by registered mail or by electronic means of communication
addressed to the recipient as follows:

 



  To the Holder: Itamar Shimrat                             Email:
ishimrat@netvision.net.il         To Maker: Cell Source, Inc.     65 Yigal Alon
Street     Tel Aviv, Israel 67433     Attention: Yoram Drucker    
ydrucker@cell-source.com



 

or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the others in accordance
herewith. Any demand, notice or other communication given by personal delivery
shall be conclusively deemed to have been given on the day of actual delivery
thereof and, if given by registered mail, on the 5th day following the deposit
thereof in the mail and, if given by electronic communication, on the day of
transmittal (with receipt confirmed) thereof. If the party giving any demand,
notice or other communication knows or ought reasonably to know of any
difficulties with the postal system which might affect the delivery of mail, any
such demand, notice or other communication shall not be mailed but shall be
given by personal delivery or by electronic communication.

 

4.     Amendments. Any provision of this Note may be amended only with the
written consent of Maker and the Holder. Any amendment effected in accordance
with this Section 4 shall be binding upon Maker and the Holder and their
permitted assigns and successors.

 



1

 

 

5.     No Right of Set Off. Maker shall have no right of set off or counterclaim
with respect to the monies owing hereunder, and Maker hereby waive presentment;
protest and notice of every kind and waives any defenses based upon indulgences,
which may be granted by the Holder to Maker.

 

7.     Jury Waiver. The Holder and Maker hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by either Holder or
Maker against the other.

 

8.     Governing Law. This Note will be governed by the laws of the State of New
York without regard to its conflicts of law provisions.

 



MAKER: HOLDER:     CELL SOURCE, INC.  



 



By:     By:   Name: Yoram Drucker     Itamar Shimrat Title: Chairman      







2

